Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 October 2020 has been entered.

Drawings
The drawings were received on 29 June 2021.  These drawings are acceptable.
The drawings are objected to as failing to comply with C.F.R 1.84(t) because the sheets of drawings should be numbered in consecutive Arabic numerals, starting with 1, within the sight as defined in paragraph (g) of this section. These numbers, if present, must be placed in the middle of the top of the sheet, but not in the margin. The numbers can be placed on the right-hand side if the drawing extends too close to the middle of the top edge of the usable surface. The drawing sheet numbering must be clear and larger than the numbers used as reference characters to avoid confusion. The number of each sheet should be shown by two Arabic numerals placed on either side of an 
The drawings are objected to because floating axes exist with no associated reference characters.  See at least fig. 1D, 3E, 4F, 5F, 6K for example.  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first pair of clamping elements formed by a section of one of said side walls of said chamber and said openings of said first pair of clamping elements being disposed in said side wall of said chamber of claim 17 while claim 1 from which 17 depends requires said chamber having side walls and a first pair of opposing clamping elements must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "1" and "42" have both been used to designate container in figures 1J and 1N.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  “the lower portion of said rear wall and side walls are”.  Appropriate correction is required.
Claim 25 is objected to because of the following informalities:  “a annular” of line 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 8 that “said second pair of clamping elements are inwardly actuatable to unlock and open said lid without urging the lid in a downward direction to 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 16-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 and its dependents are indefinite because it is not clear whether claim 1 is drawn to the sub-combination of a container closure only, for use with some container having a storage space, or whether the claim is drawn to the combination of a container closure and a container having a storage space.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 1 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 4-5, requiring the partition wall separate said chamber from the storage space).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 1 is required.
Claim 8 is led to be indefinite because it requires at least one of said first pair of clamping elements to form an inclined surface within at least one of said side walls, yet also requires said first pair of clamping [elements] to interlock and become wedged with said second pair of clamping elements.  If only one of the first pair of clamping elements need have an inclined surface how are both wedged?
The limitation of claim 17 of “said openings of said first pair of clamping elements being disposed in said side wall of said chamber” is led to be indefinite.  From claim 1, from which 17 depends, requires said chamber having side walls and a first pair of opposing clamping elements.  It is unclear if “said side wall” of claim 17 refers to a single side wall or back to the side walls of claim 1.  In light of the original disclosure and in order to apply art to the claim the limitation will be interpreted as if said openings of said first pair of clamping elements being disposed in said side walls of said chamber.
The limitation of claim 17 that “said first pair of clamping elements formed by a section of one of said side walls of said chamber” is led to be indefinite.  Claim 1, from which 17 depends, requires said chamber having side walls and a first pair of opposing clamping elements.  It is unclear if claim 17 permits a single side wall to have both first clamping elements or if each first clamping element must be on its own respective side wall.  In light of the original disclosure and the requirements of claim 1 which appear to not permit the first clamping elements to be on the same side wall as they must be opposing the claim will be interpreted as the latter.
Claim 24 and its dependents are indefinite because it is not clear whether claim 24 is drawn to the sub-combination of a container closure only, for use with some container, or whether the claim is drawn to the combination of a container closure and a 
Claim 25 and its dependents are indefinite because it is not clear whether claim 25 is drawn to the sub-combination of a container closure only, for use with some container, or whether the claim is drawn to the combination of a container closure and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 25 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 4-5, requiring the partition wall separate said chamber from the storage space).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 25 is required.
Claim 25 and its dependents are indefinite because it is not clear whether claim 25 is drawn to the sub-combination of a container closure only, for use with some container, or whether the claim is drawn to the combination of a container closure and a container.  This is because while some portion of the claim indicate that what is claimed is the sub-combination (note claim 25 line 1, for example), other portions of the claim indicate that what is claimed is the combination (note the structural limitation on lines 17-18, requiring the limiting element extend upwardly at an angle away from the container).  It is noted further in connection with this limitation that it is by now well settled that features not claimed may not be relied upon in support of patentability.  In this office action, the container is presumed not to be claimed in order for the examiner to give the claim its broadest reasonable interpretation.  Accordingly, all references in the claim to the container are considered to be merely functional.  On the other hand, clarification of the scope of claim 25 is required.
Claim 25 recites the limitation "said side walls" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation "the tubular part" in lines 17 and 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 is led to be indefinite in that it is unclear if “the tubular part” is a newly recited structure or refers back to “a tubular portion”.  In order to apply art to the claim the limitation will be interpreted as the latter, however further clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 11, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorscheid (US 4244495) further in view of Intini (US 20150283028).
Claim 1:  Lorscheid discloses a lid closure assembly (container closure) comprising a lid carrier 11 (section) configured to be situated adjacent to some 
Lorscheid does not disclose a first pair of opposing clamping elements, each one of said first pair of clamping elements being disposed in one of said side walls, said lid having a second pair of opposing clamping elements projecting from a bottom of said lid, each one of said second pair of clamping elements being operably spaced from each other, each one of said second pair of clamping elements corresponding to one of said first pair of clamping elements in said chamber, a child safety device disposed in said chamber at least when said lid is in the closed position, said child safety device comprising said second pair of clamping elements and said first pair of clamping elements, said child safety device being activated at least when said lid is urged into the closed position wherein said second pair of clamping elements slide along said side walls to engage said first pair of clamping elements, wherein said second pair of clamping elements are inwardly actuatable to unlock and open said lid.

It would have been obvious to one of ordinary skill in the art before the invention was made to have provided the lid closure assembly (container closure) of Lorscheid with the second locking arrangement (child safety device) resulting in a first pair of clamping elements disposed in the side walls and locking devices 56 & 56’ (second pair of opposing clamping elements) projecting from a bottom of the lid 10, as taught by 


    PNG
    media_image1.png
    324
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    432
    455
    media_image2.png
    Greyscale

Claim 11:  The combination discloses the chamber being disposed in a region between said inner sleeve 17 (discharge chute) and said hinge 12 (see annotated fig. 6 above).
Claim 12:  The combination discloses said discharge opening being formed by a tubular element, against which a plug 19 (projecting sealing element) of said lid 10 sealingly abuts in said closed position of said lid 10, and in that a size limiting element is provided on said tubular element and extends radially inwardly from said tubular element and diminishes a clear width of said discharge opening (see annotated fig. 6 above).

Claims 2-4, 6-7, 10, and 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorscheid (US 4244495) and Intini (US 20150283028) as applied to claim 1 above, and further in view of Cronin (US 20120261418).
Claim 2:  The combination discloses the locking devices 56 & 56’ (second pair of opposing clamping elements) form-fitting with said first pair of clamping elements, which said form-fit inhibits unintentional unlocking of said second locking arrangement (child safety device) (see fig. 1 ‘028).
The combination does not disclose an audible clicking sound being made when said lid is urged into the closed position.
Cronin teaches a container 300 having an outer shell 304 and dispensing cartridge 302, which make an audible clicking sound when closed to provide confirmation to a user that the container 300 is in a closed state (see P. 0106).
It would have been obvious to one of ordinary skill in the art before the invention was made to have modified the lid closure assembly (container closure) such that an audible clicking sounds was made upon the lid 10 being urged into the closed position, as taught by Cronin, in order to provide confirmation to a user that the lid closure assembly (container closure) is indeed closed.
Claim 3:  The combination discloses the second locking arrangement (child safety device) comprising an actuating section to unlock said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above).
Claim 4:  The combination discloses the actuating section having an edge, wherein said edge forms a form-fit with said first pair of clamping elements, which said 
Claim 6:  The combination discloses each of said first pair of clamping elements defining an opening, in which said first pair of clamping elements engages a projection provided on each of said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above and fig. 1 ‘028).
Claim 7:  The combination discloses the claimed invention except for the openings of said first pair of clamping elements each being of a size ranging from 40 to 90 mm^2.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have provided the openings with a size ranging from 40 to 90 mm^2 in order to permit engagement with projection when a users finger is in this range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In. re Aller, 105 USPW 233.
Claim 10:  The combination discloses said openings of said first pair of clamping elements and said projections provided on said locking devices 56 & 56’ (second pair of opposing clamping elements) having matching contours in a region of mutual contact, said respective contours being round at least in a section thereof (see annotated fig. 2 above).
Claim 16:  The combination discloses the claimed invention except for the openings of said first pair of clamping elements each being of a size ranging from 50 to 80 mm^2.  It would have been obvious to one of ordinary skill in the art at the time that the invention was made to have provided the openings with a size ranging from 50 to 80 
Claim 17:  The combination discloses said first pair of clamping elements being formed by a section of at least one of said side walls of said chamber, said openings of said first pair of clamping elements being disposed in said side wall of said chamber (see annotated fig. 2 & 6 above).
Claim 18:  The combination discloses each of said first pair of clamping elements defining an opening, in which said first pair of clamping elements engages a projection provided on each of said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above and fig. 1 ‘028).
Claim 19:  The combination discloses each of said first pair of clamping elements defining an opening, in which said first pair of clamping elements engages a projection provided on each of said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above and fig. 1 ‘028).
Claim 20:  The combination discloses said openings of said first pair of clamping elements and said projections provided on said locking devices 56 & 56’ (second pair of opposing clamping elements) having matching contours in a region of mutual contact, said respective contours being round at least in a section thereof (see annotated fig. 2 above).
Claim 21:  The combination discloses a projection being formed on each of said first pair of clamping elements, in which said first pair of clamping elements engages an 
Claim 22:  The combination discloses a projection being formed on each of said first pair of clamping elements, in which said first pair of clamping elements engages an opening formed in said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above and fig. 1 ‘028).
Claim 23:  The combination discloses a projection being formed on each of said first pair of clamping elements, in which said first pair of clamping elements engages an opening formed in said locking devices 56 & 56’ (second pair of opposing clamping elements) (see annotated fig. 2 above and fig. 1 ‘028).

Claim 24 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorscheid (US 4244495) and Intini (US 20150283028) as applied to claim 1 above, and further in view of Pehr (US 4022352).
Claim 24:  The combination discloses the inner sleeve 17 (discharge chute) including a tubular part and a limiting element, wherein said limiting element extends radially inward from the tubular part at a location between a top of the tubular part and a bottom of the tubular part, wherein said limiting element extends upwardly at an angle away from some container (see annotated fig. 6 below).  As at least the lowest part of the limiting element extends from a location below the uppermost extent of the tubular part the limiting element extends at a location between a top and bottom of the tubular part.

Pehr teaches a cover and closure structure 1 having a tubular portion 19 and a sleeve portion 25 (sealing part), wherein said sleeve portion 25 (sealing part) is in sealing contact with the tubular portion 19 when the cover and closure structure 1 is in the closed position (see fig. 1 and 3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the lid 10 to include a sleeve portion 25 (sealing part) in sealing contact with the tubular part when the lid 10 is in the closed position, as taught by Pehr, in order to provide redundancy and better seal the closure.

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorscheid (US 4244495), Intini (US 20150283028), and Cronin (US 20120261418) as applied to claim 6 above, and further in view of Neely (US 4212415).
Claim 8:  The combination discloses the claimed invention except for at least one of said first pair of clamping elements forming an inclined surface within at least one of said side walls of said chamber and said projections forming an inclined surface on said second pair of clamping elements, in which said first pair of clamping elements interlock and become wedged with said second pair of clamping elements when said lid is in the closed position, wherein said second pair of clamping elements are inwardly actuatable to unlock and open said lid without urging the lid in a downward direction to unlock the child safety device.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the first pair of clamping elements to have a sloped face within the side walls of said chamber and the projections to form an inclined surface on said locking devices 56 & 56’ (second pair of opposing clamping elements), such that said first pair of clamping elements interlock and become wedged with said locking devices 56 & 56’ (second pair of opposing clamping elements) when said cap 20 (lid) is in the closed position, as taught by Neely, in order to provide a more secure engagement which has more resistance to incidental disengagement.

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lorscheid (US 4244495), Intini (US 20150283028), Cronin (US 20120261418), and Neely (US 4212415) as applied to claim 8 above, and further in view of Bateman (US 3774794).
Claim 9:  The combination discloses an actuating section (see annotated fig. 2 above).

Bateman teaches a ring 11 having a detent opening 21 into which a protrusion 22 snaps and a receding region adjacent to the protrusion 22 (see annotated fig. 2 below).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the side walls of the chamber to have a receding region adjacent to the actuating sections, as taught by Bateman, in order to direct tools or fingertips to the actuating section to unlock the clamping elements to assist visually impaired persons.

    PNG
    media_image3.png
    256
    308
    media_image3.png
    Greyscale


Allowable Subject Matter
Claim 25 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments
The drawing objections in paragraphs 4 and 6-9 of office action dated 1 June 2021 are withdrawn in light of the amended disclosure filed 29 June 2021.
The specification objections in paragraphs 10-11 of office action dated 1 June 2021 are withdrawn in light of the amended disclosure filed 1 October 2020.
The claim objections in paragraphs 12-13 of office action dated 1 June 2021 are withdrawn in light of the amended claims filed 1 October 2020.
The 35 U.S.C. § 112 rejections in paragraphs 17 and 19 of office action dated 1 June 2021 are withdrawn in light of the amended claims filed 1 October 2020.
Applicant’s arguments, see page 12 lines 13-16, filed 1 October 2020, with respect to the rejection(s) of the claim(s) under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lorscheid (US 4244495) further in view of Intini (US 20150283028).
Applicant’s arguments, see page 13 lines 19-20, filed 1 October 2020, with respect to the rejection(s) of claim(s) 8 and 9 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Neely (US 4212415).
In response to applicant’s argument that a new set of replacement sheets of drawings in compliance with 37 CFR 1.84(t) have been submitted, Examiner responds that drawing sheet numbering is not larger than the numbers used as reference characters as required.
In response to applicant’s argument that claims 1 and 24 are intended to be drawn to a container closure only and not the container, that there is no positive recital to a container as an element in claims 1 and 24, and that any reference to the container or the storage space of the container are intended to provide the environmental relationship between the inventive container closure and the container, the Examiner replies that the container clearly positively recited as noted in the 112 rejections.  Amending the language regarding the container to be functional is one possible way to overcome these 112 rejections.  Possible language includes “said partition wall 
In response to applicant’s argument that as seen in the Examiner’s marked up drawing from Intini the lid does not have clamping elements projecting from a bottom of the lid, that Intini teaches the opposite of having clamping elements projecting from the lid, as the area labeled “projection” in the lid appears to be a flat surface of the lid rather than a clamping element projecting from the bottom of the lid, the Examiner replies that this argument is not commensurate in scope with the rejection.  The applicant’s frame of reference is opposite to that of the rejection.  In the rejection the bottom portion 12 of Intini was viewed as the lid.  The annotated projection argued by applicant is the projection of the first pair of clamping elements of claims 21-23.  
In response to applicant’s argument that Young and Intini cannot reasonably be combined in a workable manner as the side walls of Young do not have room to accept a clamping element projecting away from the bottom of the lid, the Examiner replies that as the side walls of Young have a height and a gap exists inwards and adjacent to the side walls a POSITA in light of the teachings of Intini could readily form a clamping element projecting away from the bottom of the lid that would be accepted by the side walls.  It is proper to take account of the "inferences and creative steps that a person of ordinary skill in the art would employ." See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 1727, 1731, 82 USPQ2d 1385, 1396 (2007). See also id. at 1742, 82 USPQ2d at 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").  One In re Sovish, 769 F.2d 738, 743 (Fed. Cir. 1985). 
In response to applicant’s argument that that Bateman does not teach the same type of receding portion as required in the claim, the Examiner replies that the applicant must discuss the reference applied against the claims, explaining how the claims avoid the references of distinguish from them.  Further, claim 9 recites a “receding region adjacent to said actuating section”.  There is not specific different type of “receding portion” as argued by applicant.
In response to applicant’s argument that Bateman does not teach a limiting element between the top of a tubular part and the bottom of the tubular part, the Examiner responds that Bateman is not relied upon for this teaching.
In response to applicant’s argument that the proposed combination of references would not work if somehow cobbled together, the Examiner responds that the applicant must discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  What part of the combination would not work?  Why would it fail?
In response to applicant’s argument that a person of skill in the art would have no motivation to combine these disparate references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, motivation has clearly been established in the rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 with references pertinent to container closures with hinged lids and chambers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798.  The examiner can normally be reached on Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALLAN D STEVENS/Primary Examiner, Art Unit 3736